







CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****], HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENEDED.


FOURTH AMENDMENT TO PRODUCT DISTRIBUTION AGREEMENT
This Fourth Amendment to Product Distribution Agreement (“Fourth Amendment”)
amends that certain Product Distribution Agreement that was effective April 19,
2012, and amended March 25, 2013, July 15, 2013 and on or about April 16, 2015
(the “Distribution Agreement”) between MiMedx Group, Inc. (the “Company”) and
AvKARE, Inc. (“AvKARE”). This Fourth Amendment is effective as of January 1,
2016 (the “Effective Date”) and terminates on June 30, 2017 with such period
referred to herein as the “Revised Term”.
WHEREAS, subject to the execution of this Fourth Amendment, [*****];
WHEREAS, the Company and AvKARE desire to amend the Distribution Agreement;
NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and AvKARE agree that the
Distribution Agreement shall be, and hereby is, amended as follows:
1.
Section 1.1 shall be amended by inserting the following language at the end of
the current Section:



“Beginning on July 1, 2016, AvKARE shall become [*****] authorized distributor
for the sale of the Products in the Market.”
2.
Sections 1.2 and 1.3 each shall be deleted in its entirety.



3.
Section 1.6 shall be amended by inserting the following language at the end of
the current Section:

“[*****]”
4.
Section 1.8 shall be deleted in its entirety and replaced with the following:



“Company and AvKARE shall mutually agree on what portion of Federal Supply
Schedule sales shall be filled by AvKARE during the Revised Term. The Company
shall use commercially reasonable efforts to support those sales during the
Revised Term. The Target Sales Levels are listed on Schedule 5, attached
hereto.”
5.
Section 3.3 shall be amended by adding a new sentence at the end of Section 3.3
which new sentence reads:



“The Company may change the selling price of any Product on a proactive basis
only by providing AvKARE, at least ninety (90) advance written notice of such
change. [*****]. In the case of such a change, AvKARE will be credited for such
reduction with respect to Product inventory it then holds.”
6.
Section 3.5 shall be deleted in its entirety and replaced with the following
language:



“Payment on Product orders shall be made within [*****] days from the date of
the invoice; provided, however, that Company shall grant AvKARE a [*****]
discount on payments instead made within [*****] days.”
7.
Section 18.1 shall be deleted in its entirety and replaced with the following
language:



“This Distribution Agreement as amended by the Fourth Amendment shall continue
through June 30, 2017 unless otherwise terminated earlier in accordance with the
terms of this Distribution Agreement (the “Revised





--------------------------------------------------------------------------------





Term”). During the Revised Term, the price for Products sold to AvKARE shall
continue to be [*****] of AvKARE’s sales price for the Products to its Customer,
such that AvKARE achieves a [*****] gross commission (the “Revised Term
Commission”). [*****]. Upon request, each party will provide supporting data to
the other party concerning the applicable sales levels and inventories in order
to assist with planning for and complying with this process. It is the intent of
the parties for the inventory held by AvKARE at the close of the Revised Term to
be minimal. At the close of the Revised Term the parties will jointly determine
either: (a) an extension of the Agreement, if inventory at the close of the
Revised Term is not minimal as expected, or for any other reason; or (b)
discontinuation of active purchases under the Agreement, in which case the
parties will agree upon an orderly repurchase by Company of any remaining
inventory during the following 90 day period. Any such repurchases shall be at
AvKARE’s cost plus the Revised Term Commission based on the standard pricing
AvKARE charges for such Product at the date the Product was shipped to AvKARE or
AvKARE’s customers on behalf of AvKARE. For sake of clarity, on or before the
90th day following the termination of this Distribution Agreement, the Company
shall purchase any and all Product remaining in AvKARE’s inventory regardless of
expiration date at AvKARE’s cost plus the Revised Term Commission with respect
to such Product at the date the Product was shipped to AvKARE.”
8.
Section 18.3 shall be deleted in its entirety and replaced with the following
language:

a.
This Agreement may be terminated (and in such case the repurchase obligation
specified in Section 18.1 shall be triggered): (i) by either party, if the other
party is in material breach of any provision of this Agreement and such breach
is not cured within thirty (30) days following notice of such breach given to
the breaching party in accordance with Section 19.4 below; (ii) by Company, upon
five (5) days’ written notice in accordance with Section 19.4 below, if AvKARE’s
governmental approval to sell on the Federal Supply Schedule is revoked and has
remained so for thirty (30) consecutive days and has not been reinstated prior
to the written notice; (iii) by either party immediately if all of the Products
are removed from the Federal Supply Schedule for any reason and have not been
reinstated within thirty (30) days of removal; (iv) by either party immediately
if Company is otherwise unable to sell its Products for any reason; (v) by
AvKARE, if its monthly sales drop below [*****]; or (vi) by Company, in
accordance with Section 18.4. If some, but not all, Products are removed from
the Federal Supply Schedule or the Company is otherwise unable to sell some, but
not all, Products on the Federal Supply Schedule, the affected Products will be
removed from the Agreement, but the Agreement will otherwise continue in
accordance with these terms for any remaining Products on the Federal Supply
Schedule. Termination of this Agreement under this subpart (a) shall not affect
Company’s obligation to honor all Purchase Orders submitted to Company prior to
such termination unless Company is prevented from doing so by law.

b.
The following sections shall survive termination or expiration of this
Agreement: 7, 8, 9, 12, 13, 14, 16, and 19.5.”



9.
Section 18.4 shall be deleted in its entirety and replaced with the following:



“If the Company desires to terminate this Agreement without cause during the
Revised Term, the Company shall so notify AvKARE in writing and shall (i)
promptly pay to AvKARE an amount equal to [*****] of the average monthly gross
FSS sales made by MiMedx over the three months period prior to the termination
(with such average percentage result not to exceed [*****]) times the number of
months or portion thereof remaining in the Term of this Distribution Agreement
and (ii) repurchase AvKARE’s remaining Product inventory as provided in Section
18.1.”
10.
Section 18.5 shall be deleted in its entirety.



11.
Section 19.2 shall be amended by deleting the following phrase: “provided that
any assignment by AvKARE, Inc. to an entity that sells Competing Products shall
require Company’s prior written consent”.



12.
Schedule 5 to the Distribution Agreement shall be deleted in its entirety and
replaced with the attached Schedule 5.






--------------------------------------------------------------------------------







13.
[*****].



14.
In all other respects, the Distribution Agreement is and shall remain in full
force and effect in accordance with its terms and interpreted in a manner
consistent with the past practices of the parties.



IN WITNESS WHEREOF, the undersigned have executed this Fourth Amendment to the
Distribution Agreement.


MiMedx Group, Inc.




/s/ William C. Taylor
By: William C. Taylor
Its: President & COO
AvKARE, Inc.




/s/ Troy A. Mizell
By: Troy A. Mizell
Its: President & CEO







Schedule 5
Target FSS sales levels during Revised Term
The following are the target Federal Supply Schedule sales levels (“Target Sales
Levels”) for AvKARE during the Revised Term. [*****]










____________        ___________
Initials            Initials





